Exhibit 10.1

 

HARBOR GLOBAL COMPANY LTD.

CALYPSO MANAGEMENT LLC

 

CODE OF ETHICS & CONDUCT

 

Harbor Global Company Ltd. and Calypso Management LLC (together, the “Company”,
“we” or “us”) conducts their business affairs around the world with integrity,
honesty and good sense. This Code sets forth some specific aspects of the
Company’s commitment to these values. This requires that we conduct our business
in accordance with all applicable laws and regulations and in accordance with
the highest standards of business ethics. We set forth in the succeeding pages
the Company’s Code of Ethics and Conduct (“Code”), that has been approved by our
Board of Directors.

 

All officers, directors and employees (“you”) are expected to read the Code,
know what it requires, and comply with it and with all applicable laws and
regulations.. Please make sure that you understand the code, the consequences of
non-compliance, and the Code’s importance to the success of the Company. If you
have any questions or concerns about illegal or unethical acts or any portion of
the code, speak to your supervisor or to Donald H. Hunter, the Company’s
Compliance Officer for the Code in Boston (email: dhunter@harborglobal.com
tel.:1-617-878-1601 mail: One Faneuil Hall Marketplace, Boson, MA 02109) or in
Moscow to the Company’s internal auditor Elena Strelkova
(email:estrelkova@pioglobal.ru tel: 7-095-960-2903 mail:5 Gazetny Per. Moscow,
Russia 125993). Failure to comply with this Code and the law may have severe
financial and legal consequences. The Company will respond to failure to abide
by this Code and the law by appropriate disciplinary measures, up to and
including dismissal. Retaliation for honestly reporting a concern regarding
illegal or unethical conduct is prohibited.

 

Each of us is responsible for knowing and understanding the policies and
guidelines contained in the following pages. If you have questions, ask them; if
you have ethical concerns, raise them. The Compliance Officer, who is
responsible for overseeing and monitoring compliance with this Code, and the
other resources referenced in this Code are available to answer your questions
and provide guidance. You should report any suspected misconduct to the
Compliance Officer or the Board of Directors via the whistly-blower policy
adopted by the Company. Our conduct should reflect the Company’s values,
demonstrate ethical leadership, and promote a work environment that upholds the
Company’s reputation for integrity, ethical conduct and trust. To that end, both
as a company and as individuals, we should:

 

• Understand and make a personal commitment to this Code.

 

• Lead by example, complying with the letter and spirit of the Code in always
doing what is right, even when the alternatives seem easier or more expedient.

 

• Understand and behave in accordance with the Code as well as all other Company
policies, guidelines and procedures.

 

• Ensure that we do not put our own interests ahead of the Company when
performing our jobs, or use our positions in the Company, or information
acquired through those positions, for any non-Company purpose.

 

• Conduct all work and business affairs lawfully and with integrity.

 

• Provide the coaching and guidance necessary to ensure understanding of, and
compliance with, the Code for those persons in our groups, departments or
organizations.



--------------------------------------------------------------------------------

• Seek assistance, guidance or interpretation on difficult ethical and legal
issues from the Compliance Officer.

 

• Report incidents of suspected unethical or unlawful conduct to the Compliance
Officer or the Board of Directors via whistle-blower policy.

 

• Take prompt, appropriate corrective action when an allegation of wrongdoing is
substantiated.

 

• Create a work environment that encourages frank, open and constructive
communication on all business matters, including allowing everyone to ask
questions, make suggestions and report errors and wrongdoing without fear of
reprisal.

 

1. EMPLOYEES

 

  1.1 Equal Opportunity

 

The Company will base employment decisions on employee qualifications and
achievements, and will comply with local and national employment laws in
countries where the Company does business. The Company will not discriminate
against any applicant or employee on grounds of race, religion, gender, national
origin, sexual orientation, age, disability, or other legally prohibited
factors.

 

  1.2 Harassment

 

Employees shall not engage in abusive, harassing or offensive conduct. Examples
include demeaning comments based on ethnic characteristics, unwelcome sexual
advances, and threats of physical violence.

 

  1.3 Safety and Health

 

Employees must follow applicable safety and health rules, and immediately report
accidents, injuries, and unsafe equipment, practices or conditions. Employees
shall report to work free from the influence of any substance that could impair
job performance.

 

2. CUSTOMERS AND CONSUMERS

 

Company marketing and advertising should be accurate and truthful. You may not
make or permit others to make deliberately misleading information, omissions of
important facts, or false claims. The Company will only obtain business legally
and ethically. (See Conflicts of Interest, Section 8, below, regarding customer
gifts, travel and entertainment.)

 

3. DOING BUSINESS WITH OTHERS

 

  3.1 Arrangements with Third Parties

 

The Company will not enter into business arrangements with other parties who
intentionally violate the law, or who act unethically. The “law” includes local
environmental, employment, safety and anti-corruption statutes and regulations.
You may not use a third party to perform any act prohibited by law or by this
Code.

 

  • Agents and Consultants

 

Commissions or fees paid to agents, finders or consultants must be reasonable
for the work done. You will not authorize or pay commissions or fees that you
have reason to believe will become bribes.



--------------------------------------------------------------------------------

  • Subcontractors

 

Subcontractors must agree to act in accordance with this Code.

 

  • Joint Ventures and Alliances

 

The Company seeks to ally with companies that share our commitment to ethics.
The Company will also work to make the standards of our joint ventures
compatible with our own.

 

  3.2 Purchasing and Suppliers

 

Purchasing decisions must be made based on the Company’s best interests (see
also Conflicts of Interest, Section 8, below). All purchasing is to be conducted
in accordance with relevant internal control policies. Payments must be on
reasonable arms length terms.

 

4. SHAREHOLDERS

 

  4.1 Company Assets

 

We each have a duty to protect the Company’s assets and ensure their efficient
use. Theft, carelessness and waste have a direct impact on the Company’s
profitability. We should take measures to prevent damage to and theft or misuse
of Company property. When you leave the Company, all Company property, including
without limitation work product developed in connection with Company employment,
in any storage format including electronic, must be returned to the Company.

 

You may use Company assets, such as funds, products, or computers, only for
Company business.

 

  4.2 Confidentiality

 

Each employee, officer and director must keep the Company’s proprietary
information confidential and secure from all persons except those who need to
know it to do their jobs. Proprietary information is information not generally
known to the public which is valuable to the Company or to others. Employees and
directors who possess proprietary information must:

 

• Not use the information for their own benefit or the benefit of persons inside
or outside of the Company.

 

• Carefully guard against disclosure of that information to people outside the
Company. For example, you should not discuss such matters with family members or
business or social acquaintances or in places where the information may be
overheard, such as taxis, public transportation, elevators or restaurants.

 

• Not disclose confidential information to another employee unless the employee
needs the information to carry out business responsibilities.

 

Confidentiality Agreements or Non-Disclosure Agreements are commonly used when
the Company needs to disclose confidential information to suppliers,
consultants, potential business partners, or others. A Confidentiality Agreement
puts the person receiving confidential information on notice that he or she must
maintain the secrecy of such information. If, in doing business with persons not
employed by the Company, you foresee that you may need to disclose confidential
information, you should call the Compliance Officer and discuss the utility of
entering into a Confidentiality Agreement.

 

Your obligation to treat information as confidential does not end when you leave
the Company. Upon the termination of your employment, you must return everything
that belongs to the Company,



--------------------------------------------------------------------------------

including all documents and other materials containing confidential information.
You must not use the confidential information you obtained at the Company or
disclose confidential information to a new employer or to others after ceasing
to be an employee.

 

  4.3 Inside Information

 

You are prohibited by Company policy and the law from buying or selling
securities of the Company at a time when in possession of “material nonpublic
information.” This conduct is known as “insider trading.” Passing such
information on to someone who may buy or sell securities – known as “tipping” –
is also illegal. The prohibition applies to Harbor Global securities and to
securities of other companies if you learn material nonpublic information about
other companies, such as the Company’s business partners or clients, in the
course of your duties for the Company. For additional information on trading in
the Company’s securities, consult the Insider Trading Policy

 

  4.4 Company Books and Records

 

It is Company policy to make full, fair, accurate, timely and understandable
disclosure in compliance with all applicable laws and regulations in all reports
and documents that the Company files with, or submits to, the Securities and
Exchange Commission (“SEC”) and in all other public communications made by the
Company.

 

You must complete all documents accurately, truthfully, and in a timely manner.
When applicable, documents must be properly authorized. You must record the
Company’s financial activities in compliance with all applicable laws and
accounting practices. Making false or misleading entries, records or
documentation is strictly prohibited. You must never create a false or
misleading report or make a payment or establish an account on behalf of the
Company with the understanding that any part of the payment or account is to be
used for a purpose other than as described by the supporting documents. Proper
record keeping is essential to enable the Company and its officers to comply
with their obligations to make full, fair, accurate, timely and understandable
disclosure in the Company’s SEC filings and in other public documents.

 

You must provide information that is accurate, complete, objective, relevant,
timely and understandable, act in good faith, responsibly, with due care,
competence and diligence without misrepresenting or omitting material facts. You
must also maintain appropriate controls over all Company assets and resources
that you use. You must not take any action to fraudulently influence a public
accountant who is performing an audit or review of the Company’s financial
statements. You must not take any action that could result in making Company
financial statements misleading.

 

All business records and communications should be clear, truthful and accurate.
Business records and communications may become public through litigation,
government investigations and the media. Employees should take care to avoid
exaggeration, colorful language, guesswork, legal conclusions and derogatory
remarks or characterizations of people and other companies. This applies to
communications of all kinds, including e-mail, instant messaging and “informal”
notes or memos. Records should always be retained and destroyed according to the
Company’s record retention policies as discussed in this Code and as may be
adopted in the future.

 

In the course of its business, the Company produces and receives large numbers
of documents. Numerous laws require the retention of certain documents for
various periods of time. The Company is committed to compliance with all
applicable laws and regulations relating to the preservation of records. The
Company’s policy is to identify, maintain, safeguard and destroy or retain all
records in its possession on a systematic and regular basis. Under no
circumstances are records to be destroyed selectively or to be maintained
outside the Company premises or designated storage facilities, except for
instances where records may be temporarily brought home by employees working
from home or at a remote location in accordance with approvals from their
supervisors or applicable policies about working from home or other remote
locations. If you become aware of another employee engaging in questionable
behavior regarding the retention of records, please contact the Compliance
Officer. Further, the Company may adopt additional record and/or email retention
policies in the future to supplement this general approach.



--------------------------------------------------------------------------------

  4.5 Computer and Communication Resources

 

The Company’s computer and communication resources, including computers,
voicemail and email, provide substantial benefits, but they also present
significant security and liability risks to you and the Company. It is extremely
important that you take all necessary measures to secure your computer and any
computer or voicemail passwords. If you have any reason to believe that your
password or the security of any computer or communication resource has in any
manner been compromised, you must change your password immediately and report
the incident to the Compliance Officer.

 

When you are using Company resources to send e-mail, voicemail or to access
Internet services, you are acting as a representative of the Company. Any
improper use of these resources may reflect poorly on the Company, damage its
reputation, and expose you and the Company to legal liability.

 

All of the computing resources used to provide computing and network connections
throughout the organization are the property of the Company and are intended for
use by employees to conduct the Company’s business. To the extent permitted by
law, all e-mail, voicemail and personal files stored on our computers are
Company property and the Company, in its sole discretion, may review any files
or communications (including e-mail and voicemail messages). Incidental and
occasional personal use of electronic mail and telephones is permitted, but such
use should be minimized and the length of the messages should be kept as short
as possible, as these messages cost the Company in both productive time and
money.

 

5. FAIR COMPETITION

 

  5.1 Competitive Information

 

You should not employ illegal or unethical methods to obtain competitive
information. For example, stealing or inducing disclosures of propriety
information by past or present employees of other companies is prohibited, as is
inducing a competitor or customer to breach a contract.

 

  5.2 Fair Competition and Antitrust

 

The Company must comply with the antitrust and unfair competition laws of the
countries in which the Company does business. These laws are complex and vary
considerably from country to country. They generally concern:

 

  • Agreements with competitors that harm customers, such as agreements on price
fixing or allocations of customers or contracts.

 

  • Agreements that unduly limit a customer’s ability to sell a product, such as
establishing the resale price of a product or service, or conditioning the sale
of products on an agreement to buy other Company products and services.

 

  • Attempts to monopolize, such as pricing a product below cost in order to
eliminate competition.

 

If you are unsure whether an action may violate anti-trust and fair competition
laws you should consult the Company’s Compliance Officer.



--------------------------------------------------------------------------------

6. COMMUNITIES

 

  6.1 Personal Activity

 

Employees, officers and directors may undertake and support community, charity
and political activities of their choice, as long as they make clear that they
are acting on their own as individuals, not on behalf of the Company.

 

  6.2 Environment

 

The Company is committed to complying with all the environmental laws in all
countries where the Company does business.

 

  6.3 Press and Other Inquiries

 

Employees should forward all requests from the media in Russia to the Public
Relations department and in Boston to the Company’s Compliance Officer.

 

Employees are expected to cooperate with reasonable requests for information
from government agencies and regulators. Information so provided must be
accurate. Employees should seek instructions from the Company’s Compliance
Officer regarding any non-routine government information requests. No employee
shall alter or destroy documents or records in response to an investigation or
other lawful information request.

 

Employees should forward inquiries from financial analysts and shareholders to
the Company’s Compliance Officer in Boston or the public relations department in
Moscow.

 

7. GOVERNMENTS

 

  7.1 Compliance with the Law

 

Employees, officers and directors must comply with all laws and regulations
wherever the Company does business. Internal or external pressures do not
justify violating the laws.

 

  7.2 Political Activities

 

You can not make any political contribution or support in the Company’s name.

 

  7.3 Anti-Corruption Laws

 

Each employee, officer or director must comply with the anti-corruption laws of
the countries in which the Company does business, including the U.S. Foreign
Corrupt Practices Act (FCPA), which applies to the Company’s business in other
countries. You can not directly or indirectly offer or give anything of value to
government officials, including employees of state-owned enterprises, even at a
government official’s request. This includes, for example, entering into joint
property ownership agreements, a loan, or other business arrangements with a
government official. These requirements apply both to Company employees,
officers, directors and agents, no matter where they are doing business.

 

  7.4 Applicable Law

 

Employees are responsible for knowing the laws that pertain to them, in any
country where they may be working, for checking with the Company’s Compliance
Officer when in doubt, and for keeping full and accurate records in all respects
as required in Records, Subsection 4.4, above.

 

8. CONFLICT OF INTERESTS

 

  8.1 General

 

You must act objectively in the best interests of the Company, not to further
their own personal considerations (such as their own investments) or
relationships with family or friends. Employees must



--------------------------------------------------------------------------------

avoid the appearance of impropriety as well as actual improper acts. Employees
must avoid any actions which might embarrass the Company. Employees should
disclose to the Company’s Compliance Officer in advance any situation that may
be, or appear to be, a conflict of interest. Conflicts of interest are
prohibited as a matter of Company policy, except as approved by the Board of
Directors on a case-by-case basis.

 

  8.2 Outside Employment

 

You may not work for or receive payments for services from any competitor,
customer, supplier or agent of the Company.

 

  8.3 Company Opportunities

 

When the Company might be interested in pursuing a business opportunity, an
employee, officer or director shall not pursue it except on behalf of the
Company. Permissible exceptions are opportunities that an employee has presented
to the Company, the Company has declined and the employee pursues with full
disclosure to the Company and after obtaining prior written approval of the
Compliance Officer.

 

  8.4 Gifts

 

Gifts may be of physical objects, or of services, favors or other items of
value. Employees, officers or directors can not accept kickbacks, gifts (other
than small promotional type items), gratuities, or anything else that might
suggest their judgments could be made on the basis of personal favoritism.

 

Gifts given by Company employees, officers or directors must be legal, and
reasonable. Employees of many government entities around the world are
prohibited from accepting gifts. Complex rules often apply to giving gifts,
including those under the US Foreign Corrupt Practices Act. No employee may pay
bribes or kickbacks, directly or indirectly.

 

If an employee is in doubt as to whether giving or receiving a gift is legal and
reasonable, the employee should check with the Company’s Compliance Officer.
Employees, officers and directors must never accept gifts or other benefits if
their business judgment or decisions would be affected by, or would be perceived
to be affected by, acceptance of the gift.

 

  8.5 Entertainment

 

You must never solicit gifts, entertainment or any other business courtesies
from people doing business with the Company. You may accept unsolicited gifts,
business courtesies and entertainment that is legal, is reasonable in the
context of the business, and that advances the Company’s interests. Accompanying
a business associate to a local cultural or sporting event, or to a routine
business meal, is generally acceptable. But employees either must turn down
offers of lavish or frequent entertainment, or pay their own way. Gifts of cash
or cash equivalents (including gift certificates, securities, below-market
loans, etc.) in any amount are prohibited and must be returned promptly to the
issuer.

 

You may provide entertainment to others that is legal and reasonable in the
context of the business.

 

Entertainment of government officials may be prohibited by law. You should
obtain advance approval from the Company’s Compliance Officer before
entertaining a government official.

 

  8.6 Travel

 

You may accept transportation and lodging provided by a Company supplier or
other third party in the course of an approved business trip. You should
accurately record what is so provided in travel expense records.



--------------------------------------------------------------------------------

Unless prohibited by law or the policy of the recipient’s organization, the
Company may pay for transportation and lodging expenses of customers, agents or
suppliers for a visit to a Company facility or project. The visit must be for a
business purpose, like examination of equipment, contract negotiations, or
training. Payments for travel by government officials must be approved by the
Company’s Compliance Officer before that travel occurs.

 

  9. Implementation of the Code

 

9.1 Responsibilities

 

While each of us is individually responsible for putting the Code to work, we
need not go it alone. The Company has a number of resources, people and
processes in place to answer our questions and guide us through difficult
decisions.

 

Copies of this Code are available from the Compliance Officer and the Human
Resources Department. This code is distributed to each employee, officer or
director and a statement of compliance with the Code of Ethics and Conduct must
be signed by you upon commencement of employment with the Company and on an
annual basis thereafter.

 

9.2 Seeking Guidance

 

This Code cannot provide definitive answers to all questions. If you have
questions regarding any of the policies discussed in this Code or if you are in
doubt about the best course of action in a particular situation, you should seek
guidance from your supervisor, the Compliance Officer or the other resources
identified in this Code.

 

9.3 Reporting Violations

 

If you know of or suspect a violation of applicable laws or regulations, the
Code, or the Company’s related policies, you must immediately report that
information to your supervisor, the Compliance Officer or via e-mail address set
provided in the whistle-blower policy.

 

Please do not attempt to investigate a known or suspected violation on your own;
instead please report it to the appropriate individuals.

 

9.4 Reporting Complaints and Concerns Regarding Accounting Issues

 

The Company is committed to compliance with applicable securities laws, rules,
and regulations, accounting standards and internal accounting controls. It is
the responsibility of each employee, officer and director promptly to report
complaints or concerns regarding accounting, internal accounting controls and
auditing matters (“Accounting Issues”). Reports should be made to the Compliance
Officer. Reports may be made anonymously.

 

Reports will be treated confidentially to the extent reasonably possible. No one
will be subject to retaliation because of a good faith report of a complaint or
concern regarding Accounting Issues.

 

Employees and others may also make reports directly to the Chairman of the Audit
Committee of our Board of Directors by letter or email sent to the address
specified in the whistle-blower policy.

 

9.5 Treatment of Complaints and Retention of Records Regarding Accounting Issues

 

Reports of concerns or complaints regarding Accounting Issues will be
investigated in accordance with Company policy as outlined in the whistle-blower
policy adopted by the Company and available upon request from the Compliance
Officer or Human Resources department.



--------------------------------------------------------------------------------

9.6 No Retaliation

 

The Company will not retaliate in any manner, including, but not limited to,
discharging, demoting, suspending, threatening, harassing, or otherwise
discriminating against an employee who reports in good faith violations or
suspected violations of this Code, including, but not limited to, accounting
fraud or securities law violations. Retaliation against any person for providing
information or otherwise assisting in an investigation or proceeding regarding
any conduct that the employee believes constitutes a violation of applicable
laws or regulations, the Code or any other Company policy is strictly prohibited
and may result in disciplinary action, up to and including termination of
employment. Any suspected act of retaliation should be reported to the
Compliance Officer or your supervisor immediately.

 

9.7 Discipline for Violations

 

This Code will be enforced at all levels, fairly and without prejudice.

 

The Company intends to use every reasonable effort to prevent the occurrence of
conduct not in compliance with its Code and to halt any such conduct that may
occur as soon as reasonably possible after its discovery. Subject to applicable
law, officers, directors and employees who violate this Code and other Company
policies and procedures may be subject to disciplinary actions, up to and
including termination of employment and, if warranted, civil legal action or
referral to criminal prosecution. In addition, subject to applicable law,
disciplinary actions, up to and including termination of employment, may be
taken against anyone who directs or approves infractions or has knowledge of
them and does not promptly report them in accordance with our policies.